Citation Nr: 1757835	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO. 14-09 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastritis.

2. Entitlement to service connection for a fungal infection of the nails (fingernails and toenails).


ORDER

Service connection for gastritis is granted.

Service connection for tinea and onychomycosis of the fingernails and toenails is granted.


FINDINGS OF FACT

1. Gastritis is etiologically related to an in-service injury, event or disease.

2. The Veteran's tinea and onychomycosis of the fingernails and toenails is etiologically related to an in-service injury, event or disease.


CONCLUSIONS OF LAW

1. The criteria for direct service connection for gastritis have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for direct service connection for tinea and onychomycosis of the fingernails and toenails have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from August 1994 to March 1995 in the United States Air Force; and from September 1998 to October 2001 in the United States Marine Corps. The Veteran did have additional periods of active service, but in accordance with an Administrative Decision made by the VA in July 2008, the Veteran is entitled to receive VA benefits only for the periods of service noted above. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for gastritis and for a fungal infection of the nails (fingernails and toenails). The Veteran timely appealed.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in this matter in May 2017. A transcript of that hearing has been associated with the Veteran's claim file. 

The Veteran contends that his gastritis and fungal infection of the fingernails and toenails are a result of his military service. 

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a) (2017).

The question for the Board is whether the Veteran's current diagnosis of gastritis and tinea and onychomycosis of the fingernails and toenails either began during active service, or is etiologically related to an in-service disease or injury. Each of these issues is addressed individually below.

Gastritis

The Board finds that competent, credible, and probative evidence establishes that the Veteran's gastritis is etiologically related to his active service.

A review of the Veteran's service treatment records was conducted. Entrance and exit examinations are silent as to any complaints of gastritis and reflect normal findings. However, there are records wherein the Veteran complained of gastritis. A July 1999 record reflects the Veteran complained of diarrhea and was diagnosed with gastritis. February 2000 and September 2000 records reflect that he complained of diarrhea and vomiting, and an April 2001 record reflects that he complained of vomiting. 

A VA examination was conducted in February 2010 at the Miami VAMC. The examiner indicated she had reviewed the Veteran's case file, and specifically noted the documented complaints of gastritis in service, and the Veteran's reports that he has been treating these symptoms since 2007 with over the counter remedies (Maalax and antacids) and dietary restriction. Upon examination, the examiner diagnosed the Veteran with GI symptoms (abdominal pain, bloating) of unknown etiology. The examiner opined that it is less likely than not the Veteran's current condition is due to or caused by service. As rationale, the examiner noted that there is no documentation to support chronicity of care for the Veteran's current stomach condition in relationship to the gastritis in service. His GI symptoms were not diagnosed, and the examiner noted that there was no workup and no prescribed treatment.

A private examination was conducted in May 2017 at the University of Miami Health System. The examiner indicated she had reviewed the Veteran's service treatment records, as well as his treatment records since separation from the military. Upon examination, the examiner diagnosed the Veteran with gastritis and opined that it is a direct result of his military service. As rationale, the examiner noted she reviewed the Veteran's medical records from 1999 to 2000, and they indicate a history of gastritis and GERD (gastroesophageal reflux disease).

In May 2017, the Veteran testified about his gastritis before the undersigned Veterans Law Judge. He stated that he did not have gastritis prior to service; that while in service, he was prescribed medication for gastritis; and, that he has continued to suffer with this condition since service, going through about 15 different drugs over the last 10 to 12 years trying to find something to work for his symptoms. The Board finds the Veteran is both competent and credible in his reports.

Based upon the review of the STRs, the VA examination and private evaluation discussed above, and the Veteran's sworn testimony, the Board finds that the criteria for establishing service connection for gastritis have been met. The Veteran has established a current diagnosis of gastritis, and his service treatment records document multiple treatments for the symptoms of gastritis, to include stomach pains, vomiting, and diarrhea. Further, the evidence of record, including the private May 2017 evaluation, establishes an etiological relationship between his in-service gastritis and his current gastritis.

After consideration of the entire record and the relevant law, the Board thus finds that competent, credible, and probative evidence establishes that the Veteran's gastritis is etiologically related to his active service.

Fungal Infection of the Fingernails and Toenails

The Board finds that competent, credible, and probative evidence establishes that the Veteran's fungal infection of the fingernails and toenails is etiologically related to his active service.

A review of the Veteran's service treatment records was conducted. Entrance and exit examinations are silent as to any complaints of fungal infections of the fingernails and toenails, and reflect normal findings. Although there are records that indicate the Veteran complained of fungal infections of the fingernails and toenails during service in December 2004 and March 2005, these records could not be considered for VA purposes, consistent with the Administrative Decision made in July 2008.

There is no VA examination of record specifically for fungal infections of the fingernails and toenails. However, a private examination for fungal infections of the fingernails and toenails was conducted in May 2017 at the University of Miami Health System. The examiner indicated she had reviewed the Veteran's service treatment records, as well as his treatment records since separation from the military. Upon examination, the examiner diagnosed the Veteran with tinea and onychomycosis and opined that it is a direct result of his military service. As rationale, the examiner noted she reviewed the Veteran's medical records from 1999 to 2000, and they indicate a history of onychomycosis.

In May 2017, the Veteran testified about his fungal infections of the fingernails and toenails before the undersigned Veterans Law Judge. The Veteran stated that he did not have fungal infections to his fingernails and toenails prior to service; that while in service, he was treated for this condition with Lamisil and other drugs; and, that he has continued to suffer with this condition since service. The Board finds the Veteran is both competent and credible in his reports.

Based upon the review of the STRs, the private May 2017 evaluation discussed above, and the Veteran's sworn testimony, the Board finds that the criteria for establishing service connection for fungal infections of the fingernails and toenails have been met. The Veteran has established a current diagnosis of tinea and onychomycosis of the fingernails and toenails, and his service treatment records document treatments for fungal infections of the fingernails and toenails. Further, the evidence of record, including the private May 2017 evaluation, establishes an etiological relationship between his in-service fungal infections of the fingernails and toenails and his current diagnosis of tinea and onychomycosis.

After consideration of the entire record and the relevant law, the Board thus finds that competent, credible, and probative evidence establishes that the Veteran's tinea and onychomycosis of the fingernails and toenails is etiologically related to his active service.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	T. Jiggetts, Associate Counsel


Copy mailed to: 		The American Legion
	


Department of Veterans Affairs


